Citation Nr: 0715330	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-36 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a left knee disability.

3.  Entitlement to service connection for a pulmonary 
condition (claimed as residuals of pneumonia).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for post-traumatic 
stress disorder (PTSD) with a 50 percent rating, chronic 
Achilles tendonitis left foot with a 10 percent rating, 
chronic Achilles tendonitis right foot with a 10 percent 
rating, tinnitus with a 10 percent rating, and bilateral 
hearing loss with a 0 percent rating.  The RO also denied 
service connection for a left knee disability, a right knee 
disability, and a pulmonary condition.  The veteran's notice 
of disagreement appealed all of the initial ratings, and the 
denied claims of service connection.

Thereafter, a July 2005 rating decision granted increased 
ratings of 70 percent for PTSD, 20 percent for right and left 
foot Achilles tendonitis, respectively, and entitlement to 
individual unemployability.  Though the July 2005 statement 
of the case addressed all of the initial rating issues as 
well as the claims of service connection, the veteran's 
substantive appeal specifically addressed only claims of 
service connection for right and left knee disabilities, and 
pulmonary condition.  Thus, only the latter three issues are 
before the Board at this time.  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All doubt is resolved in the veteran's favor due to 
service medical records that contained a confirmed orthopedic 
diagnosis of left knee chrondromalacia patella and a post-
service VA examination that reiterated the same diagnosis; as 
such, the veteran's left knee disability is appropriately 
attributable to active duty.  

2.  The most probative and competent medical evidence 
determined that the veteran's post-service chronic 
obstructive pulmonary disease and reactive airway disease 
were not a result of in-service upper respiratory 
illness/pneumonia, but rather were more likely due to smoking 
and obesity.   


CONCLUSIONS OF LAW

1.  A left knee disability was incurred during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  A chronic pulmonary condition (claimed as residuals of 
pneumonia) was not incurred during active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, the veteran received an August 2003 letter that 
told him service-connected compensation benefits required 
evidence of an injury or a disease that began or was made 
worse in service, a current disability, and a relationship 
between a current disability and an in-service injury or 
disease.  Though the letter had not told the veteran how VA 
determines a disability rating and effective date, these 
issues in relation to service connection for a pulmonary 
condition are rendered moot given the denial below.  In terms 
of the left knee claim, the RO will send the veteran 
appropriate notice when it issues an effectuating rating 
decision.  Further, the August 2003 letter essentially asked 
the veteran to provide any evidence that pertained to the 
claim when it gave a detailed list of possible evidentiary 
sources.  Also, other VCAA letters issued in October and 
November 2004 (albeit concerning other claims) gave the same 
instruction.  

In the August 2003 letter, the RO told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment and employment records upon appropriate 
identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the August 2003 letter was issued prior to 
the rating decision on appeal.  See also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication").

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical records, and a 
sufficient VA examination September 2003.  See 38 C.F.R. 
§ 3.159(c)(4).  Additionally, the RO obtained VA treatment 
records from 2003 to 2005, and various private treatment 
records.  In November 2005, the RO asked the veteran to 
provide release in order to obtain records from Plumas County 
Hospital; it does not appear, however, that the veteran 
responded to this letter.  

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Analysis

Given favorable evidence cited below, service connection for 
a left knee disability is warranted.  A claim of service 
connection for a pulmonary condition, however, is not 
warranted based upon a complete review of the record.  38 
U.S.C.A. § 7104.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), and for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, 
38 C.F.R. § 3.303(d).  

The veteran's service medical records contain a November 1967 
treatment note with a complaint of left knee pain.  
Examination found a bruise over the left knee, and medication 
was prescribed.  The next day the veteran returned for a re-
check, and his knee was still tender.  In December 1967, the 
veteran complained of left knee pain when flexed; he reported 
an auto accident three months earlier and he had injured the 
left knee lateral patellar area.  The veteran stated that 
there had been some swelling at the time of the accident.  
After an examination, the impression was questionable old 
tear LCL, and mild quad atrophy.  In January 1968, the 
veteran complained of pain in the right knee.  A month later 
an assessor noted that the veteran had history of much 
trouble with left knee.  A March 1968 orthopedic consult 
request noted an 8-month history of left knee secondary to 
trauma.  A physical examination revealed pain on stretching 
of patellar tendon, and positive McMurray's sign on the left.  
The impression was infra patella malacia, and ligamentous 
strain.  An April 1968 orthopedic consult concurred with this 
latter diagnosis, and recommended that the veteran start quad 
building daily for 4 weeks.  The assessor's impression was 
chondromalacia patella, and the veteran was given a limited 
profile.  

In terms of a lung condition, January 1968 clinical record 
cover sheets noted an acute diffuse upper respiratory 
infection, organism undetermined, and upper respiratory 
infection, viral.  A September 1970 Report of Medical 
Examination for the purpose of separation found clinically 
normal lungs and chest.  

Post-service, the veteran filed the pending claims in July 
2003.  Pursuant thereto, a January 2001 chest x-ray from 
Mercy Medical Center found overall a negative chest.  A May 
2003 VA treatment note contained the veteran's report of two 
very serious health problems during military service:  (1) 
Achilles tendonitis that caused foot, knee, and back 
problems; and (2) double pneumonia treated at Fort 
Lewis/Madigan Hospital.  

In September 2003, the veteran underwent a VA examination, 
and the examiner noted that the claims file was available for 
review.  The veteran reported that during service he had 
first developed respiratory problems after his initial 
military training.  He went home on leave and was promptly 
put into a local hospital for two to three weeks, and then 
was hospitalized in Madigan Hospital in Ft. Lewis for five 
days in January 1968.  The diagnosis had been acute and 
diffuse respiratory infection.  Thereafter, the veteran had 
had few symptoms of respiratory problems until six to seven 
years ago.  He also reported smoking for intermittently, and 
had accumulated 25 pack years until five years ago when he 
quit.  The veteran's shortness of breath had developed 
gradually but steadily over the last six to seven years.  
Current respiratory symptoms were brought on largely by 
exertion and most notably when he was walking up hill.  After 
a physical examination and diagnostic testing, the examiner 
diagnosed the veteran as having chronic obstructive pulmonary 
disease and obesity with probable restrictive airway disease.

The examiner opined that the veteran's severe viral pneumonia 
in service possibly left some degree of impairment, but there 
was so much inherent reserve that it appeared to have been 
negligible.  Also, there was some impact on lung function 
secondary to smoking, and the veteran did have some evidence 
of obstruction in his airflow and he had significant 
restriction due to obesity.  The examiner noted that the 
chest x-ray was not yet available for review, and it might 
have shed further light on the situation, but it currently 
appeared not likely that there was any service-connected 
damage that had contributed to the veteran's current symptoms 
and findings.  

Thereafter, the examiner evaluated the x-ray and found that 
it had been normal.  Thus, it left the impression that the 
lung disease noted clinically and on pulmonary function 
studies was not a result of service related pneumonia, but 
was more than likely due to smoking and obesity as noted 
above.  

Based upon this examination report, it is apparent that a 
crucial element of service connection has not been met; 
namely, the record does not show an etiological relationship 
between current respiratory problems and an in-service 
disease or injury.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that because the Board may not rely on 
its own unsubstantiated medical conclusions, it must rely on 
an informed medical opinion in order to adjudicate a claim).  
In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In this 
case, the September 2003 VA examiner was a VA staff physician 
and conducted a review of the claims file.  Further, the 
examiner gave an unequivocal opinion.  All of these factors 
make the examination report reliable and sufficient for a 
decision on the claim.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (recognizing that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Importantly, the record does not contain any 
equally probative and competent medical evidence to the 
contrary.  

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The veteran as a 
lay person, however, has not been shown to be capable of 
making medical conclusions, and thus his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Additionally, it is noted that the veteran filed his claim of 
service connection decades after service, and reported that 
post-service respiratory problems had commenced in 
approximately the mid-1990s.  These facts also weigh against 
the claim.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim).  

In sum, the most probative and competent medical evidence of 
record found that current chronic obstructive pulmonary 
disease and reactive airway disease were not results of any 
in-service upper respiratory illness/pneumonia, and that the 
current disorders were more likely due to smoking and 
obesity.  Pointedly, there is no equally probative evidence 
to the contrary.  Thus, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.10.  A preponderance of the 
evidence is against the claim.  

In terms of the veteran's knees, it is particularly noted 
that on his July 2003 application for compensation, he 
referred to "right knee secondary to left knee."  

In September 2003, the veteran underwent a VA joints 
examination.  The examiner, however, deferred completing the 
examination pending the veteran's scheduled surgical 
intervention to repair a right knee medial meniscal tear.  In 
July 2004, the veteran underwent a second VA examination.  
Physical assessment found significant crepitus in the left 
knee with active range of motion.  McMurray's test 
bilaterally was associated with snapping and popping, which 
the examiner perceived to be primarily retropatellar and of 
more significance on the left than the right.  The assessment 
was degenerative joint disease right knee, and chondromalacia 
patellae, bilateral knees.  The examiner essentially opined 
that the veteran's right knee problem was not associated with 
service, but rather was more likely associated with a post-
service injury while ambulating on mountainous terrain while 
hunting.  The examiner also stated that the veteran's left 
knee condition was not as likely as not associated with the 
veteran's right knee condition, "as there is no evidence of 
degenerative changes of the articular surfaces and the 
chondromalacia patellae is not typically triggered or 
exacerbated by the abnormal weight bearing, but rather is 
typically triggered by blunt trauma to the anterior portion 
of the knee, as in kneeling or falling onto the knee."  

It is evident from the record, however, that the veteran 
claimed secondary service connection for the right knee.  
Thus, the VA examiner's opinion appears to have switched the 
issues around.  As such, the Board finds that it cannot be 
relied upon for its intended purpose of clarifying the 
presence of an etiological relationship. 

The report does provide, though, some critical information 
that justifies resolving all doubt in the veteran's favor and 
granting service connection for a left knee disability.  
According to Savage v. Gober, 10 Vet. App. 488, 495 (1997), 
the evidence must demonstrate that (1) the veteran had a 
chronic disease in service, or during an applicable 
presumption period, and (2) that the veteran presently has 
the same condition.  As shown above, the veteran's service 
medical records contained two diagnoses of chondromalacia 
patella, which were supported by objective evidence including 
positive McMurray's sign.  The service medical records also 
indicate that the veteran's left knee problem was initiated 
by trauma from an auto accident.  

Notably, the July 2004 VA examiner also diagnosed the veteran 
as having chondromalacia patellae after having found snapping 
popping with McMurray's test.  Additionally, the opinion 
found that a diagnosis of chrondromalacia patellae was 
typically triggered by blunt trauma.  In this case, the 
highly probative service medical records reflect an event of 
trauma that triggered the veteran's left knee disability.  
 
Thus, because the veteran had an in-service diagnosis of left 
knee chrondromalacia patella confirmed during an orthopedic 
consult, and a post-service VA examiner rendered the same 
diagnosis, the Board finds that under Savage, 10 Vet. App. at 
495, and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), a claim 
of service connection for a left knee disability is 
appropriately granted.  




ORDER


Service connection for a left knee disability is granted.  

Service connection for a pulmonary condition (claimed as 
residuals of pneumonia) is denied.  






REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

Particularly, given the mix-up in the July 2004 VA 
examination report noted above (when the examiner thought the 
issues were secondary service connection for a left knee, as 
opposed to the properly characterized issue of secondary 
service connection for a right knee disability), and the 
grant of service connection for a left knee disability above, 
another VA examination is necessary for the purpose of an 
etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  The RO should also 
provide information about what evidence is 
necessary to substantiate a claim of 
secondary service connection for a right 
knee disability, as well as asking the 
veteran to provide any evidence in his 
possession that pertains to the claim.  

2.  The veteran should undergo a VA 
orthopedic examination with claims file 
review.  The examiner should opine whether 
it is at least as likely as not that a 
current right knee disability is related 
to service, OR alternatively is 
proximately due to or a result of a 
service-connected left knee disability.

3.  Then, the RO should a readjudicate a 
claim of service connection for a right 
knee disability, including as secondary to 
a service-connected left knee disability.  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


